Title: From James Madison to Wilson Cary Nicholas, 22 October 1816
From: Madison, James
To: Nicholas, Wilson Cary



Sir 
Washington Ocr. 22. 1816

I have duly recd. your letter of the 18th. inclosing a commission for me as one of the Visitors of the Central College in Albemarle.  With a reservation of the time required by my remaining duties at this place, I shall with pleasure contribute my services in promoting the welfare of so beneficial an Institution.  Accept my esteem & respect

James Madison

